United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-3389
                          ___________________________

                                  Shane Douglas Bell

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

William Voight, Corrections Officer at South Dakota State Penitentiary, individual
 and official capacity; Jeremy Wendling, Corrections Officer Sgt. at South Dakota
   State Penitentiary, individual and official capacity; Samuel Yost, Corrections
 Officer, Cpl. at South Dakota State Penitentiary, individual and official capacity;
  Jessica Cook, Unit Manager at South Dakota State Penitentiary, individual and
     official capacity; John Doe #1, Corrections Officer at South Dakota State
   Penitentiary, individual and official capacity; Darin Young, Warden at South
     Dakota State Penitentiary, individual and official capacity; John Doe #2,
Corrections Officer at South Dakota State Penitentiary, individual and official capacity

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                    for the District of South Dakota - Sioux Falls
                                    ____________

                               Submitted: May 10, 2016
                                 Filed: May 23, 2016
                                    [Unpublished]
                                    ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

        South Dakota inmate Shane Douglas Bell appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review and
careful consideration of Mr. Bell’s arguments, see Holt v. Howard, 806 F.3d 1129,
1132 (8th Cir. 2015), we find no basis for reversal. Specifically, we agree with the
district court that, even assuming that Mr. Bell had a bloody nose and defendants did
not take him to medical services the day he was injured in a fight with another inmate,
he failed to produce evidence that defendants actually knew of and deliberately
disregarded signs that his injuries were serious and required immediate medical
attention. See Allard v. Baldwin, 779 F.3d 768, 771-72 (8th Cir.) (requirements to
prevail on Eighth Amendment claim; inmate must show that defendants were more
than grossly negligent, and that their mental state was akin to criminal recklessness,
i.e., they disregarded known risk to his health), cert. denied, 136 S. Ct. 211 (2015);
Gardner v. Howard, 109 F.3d 427, 430 (8th Cir. 1997) (there is no § 1983 liability for
violation of prison policy); see also Jackson v. Riebold, 815 F.3d 1114, 1119-20 (8th
Cir. 2016) (to prevail on claim that delay in medical care constituted cruel and
unusual punishment, inmate must show deprivation of serious medical need and
deliberate indifference to his health and safety; objective seriousness of deprivation
is measured by reference to effect of delay, which must be established by verifying
medical evidence). Further, the court did not abuse its wide discretion in denying Mr.
Bell’s Federal Rule of Civil Procedure 56(d) request for a continuance. See Jackson,
815 F.3d at 1121 (discussing requirements for continuance under Rule 56(d)). The
judgment of the district court is affirmed, and we deny as moot Mr. Bell’s three
pending motions for injunctions.
                         ______________________________


      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
Veronica L. Duffy, United States Magistrate Judge for the District of South Dakota.

                                         -2-